DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of claims 1-15 and 21-25 in the reply filed on February 08 2021 is acknowledged. 
Allowable Subject Matter
Claims 1-15 and 21 -25 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…wherein the first stop layer is not extended to a logic region adjacent to the memory region...” in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 10 is that the prior art does not disclose or suggest the claimed limitations “…forming a low-k dielectric layer over the first stop layer, wherein the low-k dielectric layer having a planar top surface extended to a logic region adjacent to the memory region; forming an (N+1) th metal line over a second N th metal line by filling an (N+1) th metal line trench in the low-k dielectric layer in the logic region; forming a second stop layer in contact with a top surface of the (N+1) th metal line in the logic region…”, in combination with the rest of the limitations of claim 10.  

The primary reasons for allowance of the independent claim 21 is that the prior art does not disclose or suggest the claimed limitations “…forming a first stop layer over the cap layer in the memory region, wherein a sidewall of the cap is aligned to a sidewall of the first stop layer; forming an (N+1) th metal line over a second N th metal line in the logic region; forming a second stop layer over the (N+1) th metal line in the logic region, and forming a first (N+ 1) th metal via over the top electrode and a second (N+ 1) th metal via over the (N+1) th metal line in a single Damascene operation,”, in combination with the rest of the limitations of claim 21.  
The closest prior art reference Baek et al. (US 2017/0053965 A1) teaches some limitations of claim 1, 10 and 21. Baek teaches forming MTJ (Figures 1-11), over a first N th metal line (33; Para. 0175) in a memory region (memory region); a first stop layer (354; Para. 0189) and first (N+1)th metal layer (PLG2; Para. 0189). 
Baek does not teach the above limitation of claim 1. Baek does not teach the order of the steps of claim 10 and 21 and steps of forming in Baek cannot be modified to be in that order. 
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, included in the PTO-892 Notice of Cited References. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894